Chief Justice Robehtson
delivered the Opinion of the Court.
As hitherto virtually decided in- the cases of Scott vs Moss, 2 Dana, 275, and Cardwell vs Sprigg’s heirs, 7 Ib. 42, the occasional cutting of wood for fuel, on an uninclosed. and unimproved tract of land, not connected by title or boundary with any actual improvement, residence, or other ostensible occupancy, is not alone sufficient to avoid, as champertous under the statute of 1824, a sale and conveyance thereof by an adversary claimant, to a stranger, during such use. There being, in this case, no other evidence of occupancy, adverse to Wilson, than that just described, we are of the* opinion that the Circuit Court erred in instructing the jury that they might find his deed to Wickliffe, in 1827, to have been champertous; and the jury, of course, had no right to find, as they did, that this deed was void in consequence of an adverse possession of the land at the date of it, especially as there is no evidence that Wickliffe knew that the land was even used adversely to' his vendor.
The judgment of the Circuit Court is, therefore, reversed and the cause remanded for a new trial.